In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00059-CR
     ___________________________

    JACK LAMAR TAYLOR, Appellant

                      V.

          THE STATE OF TEXAS


  On Appeal from the 372nd District Court
         Tarrant County, Texas
       Trial Court No. 0908137D


   Before Pittman, Birdwell, and Bassel, JJ.
     Per Curiam Memorandum Opinion
                            MEMORANDUM OPINION

       Appellant Jack Lamar Taylor, also known as Michael Taylor, attempts to appeal

his May 2004 burglary conviction and sentence. Because we have no jurisdiction, we

dismiss this appeal.

       A repeat offender, Appellant pled guilty to burglary of a habitation in exchange

for an eight-year sentence. See Tex. Penal Code Ann. §§ 12.42(b), 30.02(a)(1), (c)(2).

The trial court convicted and sentenced Appellant on May 5, 2004, and he did not file

a motion for new trial. Accordingly, Appellant’s notice of appeal was due by June 4,

2004, but he did not file it until February 7, 2019. See Tex. R. App. P. 26.2(a)

(providing that a notice of appeal must be filed within thirty days of sentencing absent

a timely motion for new trial). Appellant’s notice of appeal was therefore filed more

than fourteen years too late. See id.

       We informed Appellant by letter of our concern that we lack jurisdiction over

this appeal because his notice of appeal was untimely filed. See Tex. R. App. P.

26.2(a). We stated that the appeal would be subject to dismissal absent a response

showing grounds for continuing it. We have not received a response.

       A notice of appeal that complies with the requirements of rule 26 is essential to

vest this court with jurisdiction over an appeal. See Tex. R. App. P. 26.2. The Texas

Court of Criminal Appeals has expressly held that without a timely filed notice of

appeal, we cannot exercise jurisdiction over an appeal. Olivo v. State, 918 S.W.2d 519,

522 (Tex. Crim. App. 1996).

                                           2
      Because Appellant filed his pro se notice of appeal too late, we dismiss this

appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f).

                                                       Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: April 11, 2019




                                            3